When the case was called for trial, the defendant objected to the introduction of any evidence for the reason that the information charged that the offense was committed on July 29, 1928, and the only evidence to be offered by the state was obtained by the service of a search warrant on the 30th day of July, 1928. In the hearing upon this objection before the court it appeared that the information was filed in said court on the 29th day of July, 1928, and charged that the defendant on July 29, 1928, was in unlawful possession of intoxicating liquor. The search warrant produced by the state showed that it was not issued until the 30th day of July, 1928, and the sheriff testified that he served the warrant on the 30th day of July, 1928. The only evidence offered against the defendant was that obtained by the service of the search warrant, and was inadmissible to support the charge of unlawful possession on the 29th day of July. *Page 377 
The state, having alleged possession on July 29, 1928, and the information having been filed on said date, the state might have proved thereunder possession on any date within three years prior thereto. Possession on July 30th would constitute another offense committed after the one stated by the information filed, and evidence obtained on such search would not be admissible to prove a violation of the law upon a date prior to the filing of the information.
For the reason stated, the cause is reversed.
EDWARDS, P.J., and DAVENPORT, J., concur.